Citation Nr: 0913709	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  08-02 500	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 20 percent for a 
left shoulder disability, referred to as post operative 
status for repair of dislocated left shoulder and removal of 
tumor from left humerus with moderate osteoarthritis of 
acromioclavicular joint with associated impingement syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   A review of the Veteran's claims 
file reveals that in February 2005, the Veteran timely 
perfected an appeal of a July 2004 rating decision denying 
the Veteran's left shoulder disability increased rating 
claim, and the Veteran's claim has remained pending without 
further RO action since that time.  Accordingly, the two 
appeals will be merged and addressed below.

The Veteran presented testimony regarding his tinnitus 
service connection claim at a Board hearing in December 2008.  
A transcript of the hearing is associated with the claims 
folder.

The issue of entitlement to a rating in excess of 20 percent 
for a left shoulder disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record fails to reflect any complaints of 
ringing of the ears or a diagnosis of tinnitus in service.

2.  The evidence of record reflects that the Veteran did not 
seek treatment for tinnitus until approximately 37 years 
after service.

3.  The medical opinion addressing the etiology of the 
Veteran's tinnitus fails to relate his tinnitus to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), as amended by 73 
Fed. Reg. 23,353-56 (Apr. 30, 2008).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In September 2007, the RO sent the Veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his 
claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disability and service. 

The Board finds that the content of this letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a statement of the 
case dated in November 2007 provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  The Veteran also testified at a 
hearing before the undersigned Acting Veterans Law Judge, and 
he was provided with a VA audio examination during the 
pendency of his claim.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising his as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).

At his December 2008 Board hearing, the Veteran testified 
that he first experienced ringing of his ears in service 
after firing artillery, and the ringing of his ears has been 
constant since that time.

The Veteran's service treatment records are void of any 
reference to ringing of the ears or a diagnosis of tinnitus, 
and in his separation report of medical history, the Veteran 
denied having any ear, nose, or throat trouble.

The first evidence that the Veteran sought treatment for 
tinnitus is in May 2007, when a letter from the Veteran's 
private otolaryngologist references the Veteran's complaints 
of ringing in the ears.  However, the letter does not include 
a diagnosis of tinnitus, only of hearing loss.  Moreover, 
while the physician offers his opinion regarding the etiology 
of the Veteran's hearing loss, the letter contains no opinion 
regarding the etiology of the Veteran's complaints of ringing 
in the ears.  The Veteran's corresponding treatment records 
from this physician also fail to reference tinnitus.

The Veteran underwent a VA audio examination in September 
2007, during which he reported constant bilateral tinnitus 
and that the onset of this condition was 30 to 35 years ago.  
The Veteran reported military artillery noise exposure 
without hearing protection and no post-service noise 
exposure.  The Veteran further reported taking medication to 
control his high blood pressure, as well as a diuretic that 
he had used for the past four to five years.  The examiner 
noted a diagnosis of constant bilateral subjective tinnitus, 
but opined that the Veteran's tinnitus was less likely than 
not related to service.  The examiner based his opinion on 
the Veteran's separation examination report, which fails to 
reflect any evidence of a hearing impairment incurred in 
service.  The examiner stated that the Veteran's tinnitus 
appears to have occurred after service, and he noted that 
some diuretics are potentially ototoxic.  In conclusion, the 
examiner stated that it would be speculative to relate the 
Veteran's tinnitus to any specific etiology.

The medical evidence of record fails to relate the Veteran's 
current tinnitus to service.  The Veteran did not report 
tinnitus in service, and he denied any ear problems at 
separation.  Additionally, he did not seek treatment for 
tinnitus until approximately 37 years after service, despite 
his contention that he experienced tinnitus constantly during 
those 37 years.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service connection may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  
Furthermore, the letter submitted by the Veteran's private 
physician does not contain a diagnosis of tinnitus or offer 
an opinion regarding the etiology of the Veteran's complaints 
of ringing in the ears.  Finally, the VA examiner opined that 
the Veteran's tinnitus was less likely than not related to 
service after reviewing the Veteran's claims file, including 
his service treatment records.  The Board notes that the 
examiner's opinion is consistent with the evidence of record 
reflecting an absence of treatment for tinnitus for many 
years after service.  Given the lack of evidence linking the 
Veteran's tinnitus to service, a basis upon which to grant 
service connection has not been presented, and the Veteran's 
appeal is therefore denied.


ORDER

Service connection for tinnitus is denied.


REMAND

As discussed above, the Veteran perfected his appeal of his 
claim for a rating in excess of 20 percent for his left 
shoulder disability in February 2005, and his appeal has 
remained pending since that time without further RO action.  
The Veteran's left shoulder disability was last evaluated for 
VA purposes in July 2004, more than four years ago.  
Accordingly, a new VA examination is warranted to assess the 
current severity of the Veteran's current left shoulder 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records from November 2007 to the present.

2.  Schedule the Veteran for an 
appropriate orthopedic VA examination to 
determine the severity of his left 
shoulder disability, and supply the 
Veteran with notification of his scheduled 
examination.  The examiner should review 
the Veteran's claims file in conjunction 
with the examination and make a note of 
such review in the examination report. The 
examiner should also report all findings 
in detail regarding the severity of the 
Veteran's left shoulder disability and 
comment regarding functional and other 
impairment.  Complete range of motion 
studies of the shoulder should be 
conducted to include whether there is 
increased loss of motion, and, if so, how 
much upon repetitive motion, to include 
any functional loss of motion due to 
increased pain.

3.  Once the above-requested development 
has been completed, the Veteran's claim 
must be readjudicated.  If the decision 
remains adverse to the Veteran, he and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


